DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the communication filed on 2/1/22
claims 1-15 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11218526. Although the claims at issue are not identical, they are not patentably distinct from each other because   “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

In further analysis although the claims at issue are not identical, they are not patentably distinct from each other. For example, claims 1-15 of the instant application is compared with the claims 1-20 of U.S .Patent No.  11218526 (see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims . These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.
--------------------------------------
 Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10659504. Although the claims at issue are not identical, they are not patentably distinct from each other because   “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

In further analysis although the claims at issue are not identical, they are not patentably distinct from each other. For example, claims 1-15 of the instant application is compared with the claims 1-15 of U.S .Patent No.  10659504. The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the Patented claims . These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.




     Instant Application 17/534-209
1. (Currently Amended) A system comprising: one or more processors a computing device; and 
a shuffle logic that is configured to provide a shuffle order for a plurality of media content items, including instructions for: 
associating a media content item with a weight that determines an average position of a placement interval within the shuffle order; 

associating the media content item with the placement interval within which the media content item can be placed;
determining a random offset value within the placement interval; 
calculating an ordering score for each the media content item based on its weight plus its random offset value; 
 
forming the shuffle order for the plurality of media content items based on the ordering score; and 
providing the plurality of media content items in the shuffle order, for subsequent playback by a media device.













2. (New) The system of claim 1, wherein the system including the shuffle logic is provided within the media device, wherein the media device operates as a client device and is configured to control playback of media content received from a media server; wherein the media device includes a user interface that enables a user to select from a plurality of media options for media content to be played at the client device or at a controlled client device; and 
wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic, at the media device operating as a client device, shuffles the plurality of media content items prior to the plurality of media content items being played at the client device or at the controlled client device.

3. (New) The system of claim 2, wherein each of the plurality of media options is associated with a media content item that is one of a song, music or other item of media content.

4. (New) The system of claim 1,

wherein the system including the shuffle logic is provided within a media server configured to receive requests for media content from the media device, wherein the media device operates as a client device and is configured to control playback of media content received from the media server; and

wherein in response to receiving a request for a client-initiated shuffle, the shuffle logic, at the media server, shuffles the plurality of media content items prior to the plurality of media content items being provided for playback.

5. (New) The system of claim 1, wherein the system is used in a media content environment that includes:

the media device, wherein the media device operates as a client device and is configured to control playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options for media content to be played at the client device or at a controlled client device; and

a media server configured to receive requests for media content from the media device operating as a client device and configured to control playback of media content received from the media server;

wherein, in response to receiving a request for a client-initiated shuffle, the shuffle logic shuffles the plurality of media content items prior to the plurality of media content items being provided for playback.

6. (New) A method for client-initiated playlist shuffle according to a shuffle order for a plurality of media content items, comprising: 
associating a media content item with a weight that determines an average position of a placement interval within the shuffle order;

associating the media content item with the placement interval within which the media content item can be placed;

determining a random offset value within the placement interval;

calculating an ordering score for the media content item based on its weight plus its random offset value;

forming the shuffle order for the plurality of media content items, based on the ordering score; and

providing the plurality of media content items in the shuffle order, for playback by a media device.

7. (New) The method of claim 6,

wherein the method is performed within the media device, wherein the media device operates as a client device and is configured to control playback of media content received from a media server;

wherein the media device includes a user interface that enables a user to select from a plurality of media options for media content to be played at the client device or at a controlled client device; and

wherein the method includes, in response to receiving a request for a client-initiated shuffle, at the media device operating as a client device, shuffling the plurality of media content items prior to the plurality of media content items being played at the client device or at the controlled client device.

8. (New) The method of claim 7, wherein each of the plurality of media options 1s associated with a media content item that is one of a song, music or other item of media content.

9. (New) The method of claim 6,

wherein the method is performed within a media server configured to receive requests for media content from the media device, wherein the media device operates as a client device and is configured to control playback of media content received from the media server; and 020143-5252-US/P1125US02 4 Preliminary Amendment

wherein the method includes, in response to receiving a request for a client-initiated shuffle, at the media server, shuffling the plurality of media content items prior to the plurality of media content items being provided for playback.

10. (New) The method of claim 6, wherein the method is used in a media content environment that includes:

the media device, wherein the media device operates as a client device and is configured to control playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options for media content to be played at the client device or at a controlled client device; and

a media server configured to receive requests for media content from the media device operating as a client device and configured to control playback of media content received from the media server;

wherein the method includes, in response to receiving a request for a client-initiated shuffle, shuffling the plurality of media content items prior to the plurality of media content items being provided for playback.

11. (New) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a device that includes a processor, provide a shuffle order for a plurality of media content items, comprising:

associating a media content item with a weight that determines an average position of a placement interval within the shuffle order;

associating the media content item with the placement interval within which the media content item can be placed;

determining a random offset value within the placement interval;

calculating an ordering score for the media content item based on its weight plus its random offset value;

forming the shuffle order for the plurality of media content items, based on the ordering score; and

providing the plurality of media content items in the shuffle order, for playback by a media device. 020143-5252-US/P1125US02 5 Preliminary Amendment

12. (New) The non-transitory computer readable storage medium of claim 11,

wherein the instructions are provided within the media device, wherein the media device operates as a client device and is configured to control playback of media content received from a media server;

wherein the media device includes a user interface that enables a user to select from a plurality of media options for media content to be played at the client device or at a controlled client device; and

wherein the instructions include instructions for, in response to receiving a request for a client-initiated shuffle, at the media device operating as a client device, shuffling the plurality of media content items prior to the plurality of media content items being played at the client device or at the controlled client device.

13. (New) The non-transitory computer readable storage medium of claim 12, wherein each of the plurality of media options is associated with a media content item that is one of a song, music or other item of media content.

14. (New) The non-transitory computer readable storage medium of claim 11,

wherein the instructions are provided within a media server configured to receive requests for media content from the media device, wherein the media device operates as a client device and is configured to control playback of media content received from the media server; and

wherein the instructions include instructions for, in response to receiving a request for a client-initiated shuffle, at the media server, shuffling the plurality of media content items prior to the plurality of media content items being provided for playback.

15. (New) The non-transitory computer readable storage medium of claim 11, wherein the non-transitory computer readable storage medium is provided in a media content environment that includes:

the media device, wherein the media device operates as a client device and is configured to control playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options for media content to be played at the client device or at a controlled client device; and  

a media server configured to receive requests for media content from the media device operating as a client device and configured to control playback of media content received from the media server;

wherein, the instructions include instructions for in response to receiving a request for a client-initiated shuffle, shuffling the plurality of media content items prior to the plurality of media content items being provided for playback.  
 

U.S. Patent No. 11218526
1. A system for client-initiated playlist shuffle in a media content environment, comprising: a computing device including a processor and operating as a media device; and a media application provided at the media device and configured to communicate with a media server to determine a shuffle order for a plurality of media content items that are associated with a playlist of media content items to be streamed from the media server, 
including associating each media content item within the plurality of media content items with a placement interval data defining a placement interval within which the media content item can be placed; 
applying a weight function to associate each media content item within the plurality of media content items with a weight that determines the average position of its placement interval within the shuffle order for the plurality of media content items; 
associating each media content item with a random value that indicates a random offset or position of the media content item within its placement interval, to cause the media content item to be randomly placed within its placement interval; 
calculating an ordering score for each media content item based on its weight and its random offset or position within its placement interval; 
subsequent to calculating ordering scores for the plurality of media content items, 
collecting indications for the plurality of media content items that reflect their ordering scores, to form the shuffle order, wherein the shuffle order reflects their random offsets or positions within their placement intervals; and 
placing the plurality of media content items associated with the playlist of media content items into the shuffle order, for subsequent streaming from the media server and playback by the media device.
2. The system of claim 1, wherein the media application is provided within the media device operating as a client device and configured to control the playback of media content received from the media server; wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and wherein in response to receiving a request for a client-initiated shuffle, the media application shuffles the set of media content prior to it being played at the client device or at the controlled client device.
3. The system of claim 1, wherein the media server is configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; and wherein in response to receiving a request for a client-initiated shuffle, the media server shuffles the set of media content prior to it being provided for playing.
4. The system of claim 1, wherein each of the media options is associated with one of a song, music or other item of media content.
5. The system of claim 1, wherein the system is used in a media content environment that includes: the media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and the media server configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; wherein in response to receiving a request for a client-initiated shuffle, the set of media content is shuffled prior to it being provided for playing.
6. A method for client-initiated playlist shuffle in a media content environment that determines a shuffle order for a plurality of media content items that are associated with a playlist of media content items to be streamed from a media server to a media device, comprising: associating each media content item within the plurality of media content items with a placement interval data defining a placement interval within which the media content item can be placed; applying a weight function to associate each media content item within the plurality of media content items with a weight that determines the average position of its placement interval within the shuffle order for the plurality of media content items; associating each media content item with a random value that indicates a random offset or position of the media content item within its placement interval, to cause the media content item to be randomly placed within its placement interval; calculating an ordering score for each media content item based on its weight and its random offset or position within its placement interval; subsequent to calculating ordering scores for the plurality of media content items, collecting indications for the plurality of media content items that reflect their ordering scores, to form the shuffle order, wherein the shuffle order reflects their random offsets or positions within their placement intervals; and placing the plurality of media content items associated with the playlist of media content items into the shuffle order, for subsequent streaming from the media server and playback by the media device.
7. The method of claim 6, wherein a media application is provided within the media device operating as a client device and configured to control the playback of media content received from the media server; wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and wherein in response to receiving a request for a client-initiated shuffle, the media application shuffles the set of media content prior to it being played at the client device or at the controlled client device.
8. The method of claim 6, wherein the media server is configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; and wherein in response to receiving a request for a client-initiated shuffle, the media server shuffles the set of media content prior to it being provided for playing.
9. The method of claim 6, wherein each of the media options is associated with one of a song, music or other item of media content.
10. The method of claim 6, wherein the method is used in a media content environment that includes: the media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and the media server configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; wherein in response to receiving a request for a client-initiated shuffle, the set of media content is shuffled prior to it being provided for playing.
11. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by a device that includes a processor, determine a shuffle order for a plurality of media content items that are associated with a playlist of media content items to be streamed from a media server to a media device, comprising: associating each media content item within the plurality of media content items with a placement interval data defining a placement interval within which the media content item can be placed; applying a weight function to associate each media content item within the plurality of media content items with a weight that determines the average position of its placement interval within the shuffle order for the plurality of media content items; associating each media content item with a random value that indicates a random offset or position of the media content item within its placement interval, to cause the media content item to be randomly placed within its placement interval; calculating an ordering score for each media content item based on its weight and its random offset or position within its placement interval; subsequent to calculating ordering scores for the plurality of media content items, collecting indications for the plurality of media content items that reflect their ordering scores to form the shuffle order, wherein the shuffle order reflects their random offsets or positions within their placement intervals; and placing the plurality of media content items associated with the playlist of media content items into the shuffle order, for subsequent streaming from the media server and playback by the media device.
12. The non-transitory computer readable storage medium of claim 11, wherein a media application is provided within the media device operating as a client device and configured to control the playback of media content received from the media server; wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and wherein in response to receiving a request for a client-initiated shuffle, the media application shuffles the set of media content prior to it being played at the client device or at the controlled client device.
13. The non-transitory computer readable storage medium of claim 11, wherein the media server is configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; and wherein in response to receiving a request for a client-initiated shuffle, the media server shuffles the set of media content prior to it being provided for playing.
14. The non-transitory computer readable storage medium of claim 11, wherein each of the media options is associated with one of a song, music or other item of media content.
15. The non-transitory computer readable storage medium of claim 11, wherein the non-transitory computer readable storage medium is provided in a media content environment that includes: the media device operating as a client device and configured to control the playback of media content received from a media server, wherein the media device includes a user interface that enables a user to select from a plurality of media options to be played at the client device or at a controlled client device; and the media server configured to receive requests for media content from the media device operating as a client device and configured to control the playback of media content received from the media server; wherein in response to receiving a request for a client-initiated shuffle, the set of media content is shuffled prior to it being provided for playing.
16. The system of claim 1, wherein subsequent to a removal of a media content item from the playlist, the placement intervals associated with each of the remaining media content items remain at their same average positions as before the removal.
17. The method of claim 6, wherein subsequent to a removal of a media content item from the playlist, the placement intervals associated with each of the remaining media content items remain at their same average positions as before the removal.
18. The non-transitory computer readable storage medium of claim 11, wherein subsequent to a removal of a media content item from the playlist, the placement intervals associated with each of the remaining media content items remain at their same average positions as before the removal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452